1                                                                 The Honorable Richard A. Jones
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT FOR THE
8
                           WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE
10
       UNITED STATES OF AMERICA,                            NO. CR20-144RAJ
11
12                            Plaintiff,
                                                            STIPULATED MOTION TO DISMISS
13                       v.
       SAMI HORNER,
14
                              Defendant.
15
16
            The United States of America, by and through Tessa M. Gorman, Acting United
17
     States Attorney for the Western District of Washington, and Thomas M. Woods,
18
     Assistant United States Attorney for said District, and Sami Horner, by and through Jesse
19
     Cantor, hereby stipulate to dismissal of this action without prejudice. The parties have
20
     conferred extensively about this matter, and the government, taking into account the
21
     arguments, information, and mitigating circumstances advanced by the defense, believe
22
     that dismissal without prejudice is appropriate, in lieu of a trial in this matter.
23
24
25
26
27
28
     MOTION TO DISMISS/Sami Horner - 1                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
1 DATED: June 14, 2021
2                                        Respectfully submitted,
3                                        TESSA M. GORMAN
                                         Acting United States Attorney
4
                                         s/ Thomas Woods
5
                                         THOMAS WOODS
6                                        Assistant United States Attorney
                                         United States Attorney’s Office
7
                                         700 Stewart Street, Suite 5220
8                                        Seattle, Washington 98101-1271
                                         Telephone: (206) 553-7970
9
10
                                         s/ Jesse Cantor
11                                       JESSE CANTOR
                                         (per email authorization)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION TO DISMISS/Sami Horner - 2                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
